«El Juez Asociado Se. Wole
emitió la opinión del tribunal.
En una acusación que fué formulada en la Corte de Dis-trito de Mayagüez se imputaba a Rogelio Barrios la comi-sión de un delito de homicidio voluntario del cual fué decla-rado culpable. Se alega que la corte cometió error por no haber sobreseído el proceso de conformidad con el artículo 448 del Código de Enjuiciamiento Criminal que ordena dicho so-breseimiento cuando no se ha presentado la acusación den-tro del término de sesenta días desde la fecha en que una persona es detenida para responder de un delito público. Se ha admitido que fué presentada oportunamente una acu-sación original. El juicio de la causa fué señalado para el día 4 de mayo, 1915. Ese día compareció ante la corte el Fiscal y solicitó permiso para presentar una acusación en-mendada con el fin de alegar correctamente la fecha en que se cometió el delito. La moción fué concedida, la acusación anterior sobreseída y cancelada la fianza prestada por el acu-sado. Inmediatamente después fué formulada una nueva acu-sación subsanando el defecto y haciendo enmiendas en otros particulares de menos importancia. Entonces el acusado pre-sentó una moción de sobreseimiento por el fundamento al cual se ha hecho referencia. La corte declaró sin lugar dicha moción y el caso fué juzgado el mismo día. El acusado no solicitó prórroga ni formuló ninguna queja en la corte inferior o ante este tribunal por el fundamento de sorpresa, o por no estar listo para el juicio con motivo de la enmienda.
*833El objeto del artículo 448, es asegurar al acusado una rápida notificación y juicio de su cansa. El acusado no fué demorado en manera alguna por la acción de la corte al per-mitir que se hiciera la enmienda. La acusación original fué presentada oportunamente. Si hubiera sido detenido el acu-sado para responder de la comisión del delito por un término de sesenta días después de concedido el permiso para hacer enmiendas, podría ser aplicable al caso el artículo 448, pero generalmente ese artículo no es de aplicación a una acusa-ción enmendada. La corte tendría alguna discreción. Hace-mos referencia a los casos de El Pueblo v. Rivera, 9 D. P. R. 439; Ex parte Arroyo, 15 D. P. R. 127; El Pueblo v. Ayala, 19 D. P. R. 936, por ser casos que tienen más o menos seme-janza con esta cuestión.
En el acto de la vista el apelante insistió en el hecho de que el Gobierno, en vez de hacer enmiendas, presentó ente-ramente una nueva acusación y, por tanto, que la segunda o verdadera acusación no fué presentada dentro de los sesenta días desde que se hizo el arresto. Generalmente la forma en que se enmienda una alegación es presentando una nueva y no hay razón alguna por la cual deban quedar excluidas de esta práctica las acusaciones. En el supuesto de que la acusación presentada era enteramente nueva aparece que Ja primera acusación en realidad fué sobreseída y archivada y cumplido el objeto principal del artículo 448. Al presentarse la segunda acusación el acusado inmediatamente estuvo listo para el juicio, no constituyendo impedimento legal para la presentación de la segunda acusación, según el artículo 452 del Código de Enjuiciamiento Criminal, el sobreseimiento dé la primera acusación.
El segundo señalamiento de error se refiere a la admi-sión en evidencia de la declaración hecha por una persona en artículo de muerte (dying declaration). El apelante pa-rece fundarse principalmente en su alegato, en el hecho de que existían otras pruebas tendentes a acreditar las mismas cuestiones referidas en dicha declaración. La corte tiene *834cierta discreción en la admisión de prueba acumulativa, pero una declaración prestada por un moribundo (dying declaration) jamás debe ser rechazada porque exista simplemente otra prueba directa. La necesidad de estas declaraciones a la cual hacen referencia las decisiones, se relaciona con el hecho de que la declaración de la persona en particular, del moribundo, no puede obtenerse de otro modo y no depende de si otros testigos pueden prestar igual declaración o una parte de la misma. People v. Fong Ah Sing, 64 Cal. 253, 21 Pac. 233; 21 Cyc. 975. La declaración de una persona mori-bunda (dying declaration) forma parte del hecho consumado res gestes en cuanto a la admisión de pruebas y se rige por principios semejantes.
Otra objeción que fué formulada a la declaración del mori-bundo era que el hombre que moría, no podía haber tenido perfectamente sana su inteligencia, como dice, puesto que va-rios testigos declaran acerca de su estado de debilidad. Pero no hubo prueba de que no fuera inteligente y de sano enten-dimiento. Y esta forma de objeción se dirige al peso de la prueba que fué suficiente para evitar que modifiquemos, por este fundamento, la acción tomada por la corte al admitir-la declaración.
Se hizo otra impugnación a la declaración prestada por el moribundo, por contener materia de refutación. En ella se decía que cuatro o cinco testigos no estaban presentes en la fecha del ataque. El interfecto suponía de antemano que estas personas serían llamadas a sostener el caso del acu-sado. No sabemos cómo sabía el moribundo que estos testi-gos serían traídos a declarar, si bien ellos parecen haber es-tado relacionados con los sucesos conducentes al homicidio. Acaso contestando a preguntas que se le hicieron. Su decla-ración hasta pudo ser falsa. Esa era una cuestión de la in-cumbencia del jurado. La objeción realmente va dirigida contra la credibilidad.de la declaración del moribundo y no contra el proceder de la corte al admitirla. Las anteriores *835fueron las principales objeciones alegadas en el acto de la vista, pero discutiremos otras que ban sido promovidas en el alegato.
Una manifestación hedía por un testigo tendía a mostrar que el interfecto Padilla tenía una fuerte animosidad contra Barrios y había dicho que si Barrios aparecía muerto sería a manos de Padilla. Pero el testigo negó que jamás hubiera comunicado esta amenaza a Barrios. ' La defensa propia fué la alegación del acusado y era evidente que si éste no hubiera tenido conocimiento de esa amenaza ella no hubiera podido despertar un temor razonable en él. La cues-tión ha sido discutida extensamente en el caso de El Pueblo v. Sutton, 17 D. P. R. 345, estando de acuerdo en cuanto a este punto, tanto la opinión de la mayoría del tribunal como la disidente emitida por el Juez Asociado Sr. MacLeary.
La corte no cometió error al negarse a eliminar la prueba de refutación tendente a demostrar el buen carácter de Padilla, presentada después de la impugnación que se hizo del carácter del interfecto.
El siguiente error que ha sido alegado es que el vere-dicto del jurado es contrario a la prueba. No discutiremos este error con mayor extensión sino para decir que si no hu-biera sido alegado ningún otro error hubo prueba tendente a mostrar que en una lucha el acusado mató a otro hombre y que de acuerdo con la prueba el jurado tenía derecho a decir que él no ejecutó el acto en defensa propia, como sostiene el apelante.
Existen varios señalamientos con respecto a las instruc-ciones. Con una sola excepción, no encontramos que haya habido error alguno. La corte expuso correctamente la ley relativa al delito de homicidio en general, y a los principios que regulan la defensa propia, pero incurrió en error al decir que un hombre parado en la carretera estaba obligado a huir de su agresor si podía hacer esto sin peligro. La corte dijo lo siguiente: “Cuando una persona es atacada en su propia' casa, en ese caso, según la ley, la persona agredida o acome-*836tida no tiene obligación de retirarse, de huir y evitar el en-cuentro, la persona puede quedarse en su sitio y defender su casa contra el ataque violento de otra persona, y si es necesario, causar la muerte de su agresor, pero no es así en un caminó público, en una carretera de Puerto Rico. En ese caso, es el deber de la persona evitar la necesidad de la muerte, y si puede evitarlo retirándose, saliendo huyendo de su agresor es su deber hacerlo.” También informó la corte al jurado que ninguna persona está obligada a reti-rarse si al huir corre el riesgo de morir o de recibir daños corporales.
El artículo 209 del Código Penal prescribe que también podrá justificarse el homicidio cuando lo cometiere alguna persona en cualquiera de los casos siguientes:
"1. * * *
“2. * * *
“3. Cuando se comete en legítima defensa de dicha persona, o de la esposa o esposo, padre o madre, hijo, amo o sirviente de tal persona, siempre que hubiere motivos fundados para sospechar que existe el propósito de cometer un delito grave (felony), o de inferir grave daño corporal, o inminente riesgo de que tal propósito se realice; pero dicha persona, o la persona cuya defensa se intentare, si fuere el agresor, o estuviere empeñada en lucha mortal, deberá tratar de desistir de ella, antes de cometerse el homicidio.”
interpretando un artículo equivalente, .la Corte Suprema de California, a la cual seguimos generalmente en asuntos criminales, dijo que desde luego un hombre no estaba jus-tificado en buscar una pelea, pero cuando un hombre sin culpa suya se veía de repente atacado, de tal modo que su vida o seguridad personal corre peligro inminente, no estaba obligado a huir o a tomar en consideración el hecho de huir, sino que podría permanecer en su sitio y defenderse hasta el punto de causar la muerte de su agresor si razonablemente era necesario. People v. Newcomer, 118 Cal. 273. La corte cita las decisiones de los casos de People v. Lewis, 117 Cal. 186; People v. Hecker, 109 Cal. 467, y la decisión de la Corte *837Suprema de los Estados Unidos en el caso de Beard v. United States, 158 U. S. 550. En el caso de People v. Hecker, supra, la corte se expresó en los siguientes términos:
“De modo que aunque el tener que matar, todavía tiene que ser debido a una necesidad absoluta, real o aparente, se considera como cuestión legal que existe esa necesidad absoluta cuando una persona sin culpa se encuentra en tal peligro inminente. El derecho a per-manecer en su propio lugar debe constituir un elemento de las instruc-ciones referentes a la necesidad de tener que ocasionar la muerte y del derecho de defensa propia.”
En un número de los casos de California el acusado estaba en su misma casa o en su propio terreno, pero el lenguaje de la corte es de aplicación al caso más general en que un hombre está en un sitio en que tiene derecho a estar. En People v. Maughs, 149 Cal. 253, el acusado era un empleado y la persona a quien se dió muerte se encontraba en su pro-pia casa y la corte resolvió que el acusado no estaba en la obligación de huir. Al comentar sobre este caso la Corte de Distrito de Apelaciones del Primer Distrito de California en el caso de People v. Webber, 147 Pac. 102, llamó la atención hacia el hecho de que en el caso de Maughs el hombre a quien se le dió muerte se encontraba en su propia casa y el acusado era un empleado y, por tanto, que de ahí se dedu-cía que no importa dónde pueda estar una persona, si tiene derecho a estar allí y se le ataca ilegalmente puede quedarse en su puesto y matar en defensa propia a su adversario, cuando cree como hombre razonable que está en peligro de perder su vida o de recibir grave daño corporal a manos de su agresor. Y cita la corte otros casos.
Algo parecido a la instrucción que dió la corte era la doctrina de la ley común, por lo menos como ha sido inter-pretada en algunas jurisdicciones, pero la regla ha sido inter-pretada de modo distinto en otros Estados. Toda la mate-ria ha sido considerada en la nota al caso de State v. Gardner, (Minn.) 2 L. R. A. (N. S.) 49.
*838Nuestro código lia sido tomado de California; el len-guaje del artículo transcrito es general y' no vemos razón por la que hayamos de darle una interpretación que ha sido atribuida a la ley común. Por el contrario, si un hombre está en su derecho puede permanecer en su puesto. Desde luego que debe tener razón. No debe buscar deliberadamente un sitio para provocar a su adversario o esperarlo preme-ditadamente.
Hubo prueba en este caso tendente a demostrar que mien-tras el acusado iba por la carretera tenía que pasar por donde estaba Padilla, el hombre que fué muerto; que el acusado iba montado en una yegua; que la yegua estaba cansada; que el acusado se dió cuenta de que Padilla estaba para alcan-zarlo con un machete 3r que el machete lo usaba en forma amenazadora; que él, el acusado, disparó por su espalda para desviar el ataque y dice el acusado que sin la intención de matar a Padilla. No expresamos nuestra opinión acerca de la credibilidad de estas manifestaciones, pero hubo prueba tendente a sostener lo dicho por el acusado, no solamente de otros de sus testigos, sino también de los testigos de la acusación y en la declaración del moribundo Padilla se admi-tía la posesión del machete.
No se formuló excepción alguna a la instrucción en la forma en que fue dada. Al terminarse las instrucciones el acusado^ ofreció a la corte un número de instrucciones por escrito en la que estaba incluida una acerca de lo que dice la ley con relación al hecho de tener que huir. La corte negó estas instrucciones solamente por el fundamento de que la regia de la corte exigía que las instrucciones por escrito debían ser presentadas antes' de empezar el juez a instruir al jurado. Ello no impide que en uso de nuestras faculta-des revisemos las instrucciones que fueron dadas sin ser ex-cepcionadas, para ver si ha sido cometido algún error fundamental por la corte inferior. El Pueblo v. Lebrón, resuelto en marzo 30, 1916. Esta facultad que hemos ejercitado con cautela, nos la confiere la ley de mayo 30, 1904.
*839Como existió prueba en el ¿aso tendente a demostrar que el acusado se encontraba en un sitio en que tenía derecho a estar y en donde su defensa la hizo solamente para pro-tegerse de un ataque repentino, su caso fué sometido al jurado sin la debida instrucción, o con una instrucción erró-nea en lo que respecta al deber en que estaba de huir. Hubo un volumen de prueba contradictoria y de ella no podemos; llegar a la conclusión de que la cuestión de la necesidad de huir no era importante para la consideración del jurado.
Consideramos que el error es fundamental y por tanto, debe ser revocada la sentencia, debiendo devolverse las actua-ciones a la corte inferior para la celebración de un nuevo, juicio.

Revocada- la sentencia apelada y ordenada-la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la vista de este caso.